Citation Nr: 0117452	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  99-16 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to vocational rehabilitation training pursuant to 
Chapter 31, Title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1986 to August 
1992.  He served in the Southwest Asia theater of operations 
from August 1990 to March 1991 during the Persian Gulf War.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 1998 decision of the Vocational 
Rehabilitation and Counseling Division of the RO that denied 
vocational rehabilitation training.


FINDINGS OF FACT

1.  Service connection is currently in effect for the 
veteran's patello femoral pain syndrome of the right knee, 
rated 10 percent; skin condition, eczema, of the thighs, 
rated 10 percent; patello femoral pain syndrome of the left 
knee, rated zero percent; and granuloma of the left upper 
lobe, rated 10 percent.  The combined rating for the service-
connected disabilities is 20 percent.  The veteran's non-
service-connected disabilities include a left elbow 
condition, an eye condition, heart condition, athlete's foot, 
left wrist condition, cervical spine disorder, low back 
condition, right shoulder condition, and residuals of 
frostbite of the hands.

2.  The veteran has worked as a plain clothes security agent 
for a private employer and now works as a grievance officer 
for the Mail Handler's Union of the U.S. postal service.  He 
has one year of college.

3.  The veteran has overcome employment impairment caused by 
his service-connected disabilities and he currently does not 
have an employment handicap.



CONCLUSION OF LAW

The criteria for entitlement to vocational rehabilitation 
training are not met.  38 U.S.C.A. § 3102 (West 1991): 
38 C.F.R. §§ 21.40, 21.51 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  The Board 
finds that all relevant evidence has been obtained with 
regard to the veteran's claims for vocational rehabilitation 
training.  There is no identified evidence not accounted for 
and the veteran was evaluated by a clinical psychologist in 
conjunction with his claim.  The veteran and his 
representative have been provided with a statement of the 
case that discusses the pertinent evidence, and the 
regulatory provisions related to the veteran's claim, that 
essentially notifies the veteran of the evidence needed to 
prevail on his claim.  Under the circumstances, the Board 
finds that the veteran has been provided with adequate notice 
of the evidence needed to successfully prove his claim and 
that there is no prejudice to him by appellate consideration 
of this claim at this time without a prior remand of the case 
to the RO for providing additional assistance to the veteran 
in the development of his claim as required by the VCAA.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  

According to the law, a veteran shall be entitled to a 
rehabilitation program under Chapter 31, Title 38, United 
States Code, if the following conditions are met: (1)(A)(I) 
the veteran has a service-connected disability of 20 percent 
or more that was incurred or aggravated in active service 
after September 16, 1940, or (ii) the veteran is hospitalized 
for a service-connected disability which will likely become 
compensable to 20 percent or more, or (iii) the veteran has a 
service-connected disability that is compensable or likely to 
become compensable at less than 20 percent, if the claim for 
Chapter 31 benefits was filed before November 1, 1990; and 
(B) the veteran is determined to be in need of rehabilitation 
to overcome an employment handicap. 38 U.S.C.A. § 3102(1); 38 
C.F.R. § 21.40. Further, a veteran shall also be entitled to 
a program of vocational rehabilitation if the veteran has (A) 
a service-connected disability rated at 10 percent, and (B) 
the veteran has a serious employment handicap. 38 U.S.C.A. § 
3102(2).

An "employment handicap" basically requires evidence of an 
impairment of the veteran's ability to prepare for, obtain, 
or retain employment consistent with the veteran's abilities, 
aptitudes and interests. 38 C.F.R. § 21.51(b). An 
"impairment" is defined as restrictions on employability 
caused by (i) the veteran's service-connected and nonservice- 
connected disabilities; (ii) deficiencies in education and 
training; (iii) negative attitudes toward the disabled; and 
(iv) other pertinent factors. 38 C.F.R. § 21.51(c)(1).

An employment handicap does not exist 
when any of the following conditions is 
present:  (i) The veteran's employability 
is not impaired; this includes veterans 
who are qualified for suitable 
employment, but do not obtain or retain 
such employment for reasons within their 
control;  (ii) The veteran's 
employability is impaired, but his or her 
service-connected disability does not 
materially contribute to the impairment 
of employability.  (iii) The veteran has 
overcome the effects of the impairment of 
employability through employment in an 
occupation consistent with his or her 
pattern of abilities, aptitudes and 
interests, and is successfully 
maintaining such employment. 

38 C.F.R. § 21.51(f)(2).  In Davenport v. Brown, 7 Vet. App. 
476 (1995), the United States Court of Appeals for Veterans 
Claims (formerly the Court of Veterans Appeals) (Court) held 
that 38 C.F.R. § 21.51(c)(2), which required that a veteran's 
service- connected disability "materially contribute" to his 
employment handicap, was invalid because 38 U.S.C.A. § 3102, 
the statutory authority for 38 C.F.R. § 21.51(c)(2), did not 
require a causal nexus between a service-connected disability 
and an employment handicap. Therefore, 38 C.F.R. § 
21.51(c)(2) was in excess of statutory authority. The Court 
stated further, that to the extent that 38 C.F.R. § 
21.51(c)(2),(e),(f)(1)(ii) and (f)(2), include the 
"materially contribute" language and require a causal nexus 
between a veteran's service-connected disability and the 
veteran's employment handicap, those regulatory provisions 
are unlawful.

Subsequent to Davenport, pursuant to the Veterans' Benefits 
Improvement Act of 1996, the law was amended to require that 
a veteran's employment handicap result from a service- 
connected disability. Pub. L. No. 104-275, § 101(a), 110 
Stat. 3322 (Oct. 9, 1996). However, that amendment is only 
effective as to claims filed on or after October 9, 1996.

A review of the record reveals that service connection has 
been granted for the veteran's patello femoral pain syndrome 
of the right knee, rated 10 percent; skin condition, eczema, 
of the thighs, rated 10 percent; patello femoral pain 
syndrome of the left knee, rated zero percent; and granuloma 
of the left upper lobe, rated 10 percent.  The combined 
rating for the service-connected disabilities is 20 percent.  
The veteran's non-service-connected disabilities include a 
left elbow condition, an eye condition, heart condition, 
athlete's foot, left wrist condition, cervical spine 
disorder, low back condition, right shoulder condition, and 
residuals of frostbite of the hands.

In September 1998, the veteran submitted an application for 
vocational rehabilitation training pursuant to Chapter 31, 
Title 38 of the United States Code.  In it, he reported that 
he had one year of college.

In October 1998 the veteran underwent was interviewed by a 
vocational consultant and certified rehabilitation counselor 
for VA purposes.  The veteran reported that he had one year 
of college.  He reported that he had worked as a plain 
clothes security agent for a private firm from 1992 to 1993, 
and that he has been working as a grievance officer for the 
Mail Handler's Union of the U.S. postal service since 1993.  
He reported that he had been hired as a mail handler with a 
starting salary of $23,000. per year that increased to its 
current level of $32,000. per year.  He reported that he was 
a union steward who worked 4 days per week as the Chief 
Grievance Officer for the Mail Handler's Union for which he 
received $65. per week and the remaining day he worked 
performing mail handler duties.  The interviewer noted that 
the veteran loved his work representing union members and 
that he had been advised that a Postal Service supervisory 
position was available to him, but the veteran reported he 
would rather pursue a career path that would allow him to 
continue representing union members.

The veteran underwent testing in conjunction with the above 
interview to assess his abilities, aptitudes, and interests.  
His abilities as measured on the MAB (multi-dimensional 
aptitude battery) or WRAT (wide range achievement test) 
showed no special academic aptitude, the overwhelming 
evidence of his professional and personal leadership combined 
with the suggestions of the GZTS (Guilford Zimmerman 
Temperament Survey) and Strong Interest Survey gave the 
interviewer strong confidence that the veteran would succeed 
in the academic enterprise that he wanted to pursue under VA 
vocational rehabilitation training.  The interviewer also 
felt that the veteran could pursue his career path without 
the academic degree he wanted to pursue under VA vocational 
rehabilitation training.  The interviewer noted that the 
veteran's service-connected right knee condition restricted 
his employability in that he could not do extended walking.  
It was noted that the service-connected skin condition of the 
thigh had not affected the veteran's employability.  It was 
noted that the veteran reported his non-service-connected 
disabilities were not causing any significant problems.  The 
interviewer opined that the veteran's service-connected 
disabilities were a substantial contribution to impairment of 
employability, that he had overcome the effects of the 
impairment to employability since he was working at a job 
that he could perform, that the veteran had a substantial 
employment handicap because he could not perform work that 
involved a lot of walking, and that he did not have a serious 
employment handicap because he had found work.  

In December 1998, the October 1998 report of the vocational 
consultant and certified rehabilitation counselor was 
reviewed by a VA counseling psychologist who agreed in part 
with the findings in that report.  The VA counseling 
psychologist agreed with the findings that the veteran had 
impairment of employability, that he had substantial 
contribution to impairment of employability, and that he had 
overcome the effects of the impairment of employability.  The 
VA counseling psychologist did not agree with the finding 
that the veteran had an employment handicap.  The VA 
counseling psychologist found that the veteran worked mainly 
as a union representative and that he was suitably employed, 
and concluded that he did not need vocational rehabilitation 
training because he had no employment handicap.

The veteran testified at an electronic (videoconference) 
hearing before the undersigned in March 2001.  His testimony 
was to the effect that he was now working 5 days per week as 
the chief grievance officer of the Mail Handler's Union, that 
his knee bothered him and prevented him from doing a lot of 
walking, and that he was currently being treated for his 
heart condition.  He testified that he could function well in 
his current job as a grievance officer for the union, but 
that he could not work well as a mail handler because of his 
service-connected knee problems and that this functional 
impairment prevented him from obtaining promotions at work.  
He also indicated that his union position was an elected 
office, and that he would have to return to full-time 
mailhandler duties should he lose an election.  He testified 
that, due to his impairment, he would not be able to fulfill 
the duties of the job for which he had been hired.

In this case, the reports of 2 psychologists indicate that 
the veteran has a service-connected disability that produces 
impairment of employability, but that he had overcome the 
effects of this impairment and was currently working in a job 
that he could perform.  On the other hand, the report of his 
evaluation by the vocational consultant and certified 
rehabilitation counselor in October 1998 indicates that the 
veteran has an employment handicap because he cannot perform 
work that requires substantial walking.  In this respect, the 
Board interprets the provisions of 38 C.F.R. § 21.51(f) as 
being specific to the individual veteran and that veteran's 
occupational situation.  That is, an impairment of 
employability qualifies as an "employment handicap" only in 
the context of a specific veteran and a specific occupation.  
Here, though the veteran is unable to perform work that 
requires substantial walking, the work he is performing-
primarily that of a union official, and one day a week as a 
mailhandler-is consistent with his abilities, aptitudes, and 
interests, and is being successfully maintained.  The greater 
weight of the evidence, then, shows that he has overcome the 
impairment of employability caused by his service-connected 
knee problems, and that he currently does not have an 
employment handicap.  38 C.F.R. § 21.51(f)(2)(iii).  The 
preponderance of the evidence is against the claim for 
entitlement to vocational rehabilitation training, and the 
claim is denied.

Since the preponderance of the evidence is against the claim 
for vocational rehabilitation training, the benefit of the 
doubt doctrine is not for application with regard to this 
matter.  VCAA, Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(to be codified as amended at 38 C.F.R. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to vocational rehabilitation training pursuant to 
Chapter 31, Title 38 of the United States Code, is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

